Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 01, 2019

The Court of Appeals hereby passes the following order:

A19A0809. BIANCO v. RODMAN.

      On May 15, 2018, this Court granted Thomas Bianco’s application for
discretionary appeal of the trial court’s order modifying the amount of child support
due and declining to hold his ex-wife in contempt. Bianco thereafter filed a timely
notice of appeal. After careful review of the record in this case, we conclude that the
application for discretionary appeal was improvidently granted, and it is ordered that
this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/01/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.